12 So.3d 198 (2009)
Peggy Allen LUTTRELL, Petitioner,
v.
FLORIDA DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. SC08-1396.
Supreme Court of Florida.
June 11, 2009.
*199 Flem K. Whited, III of Whited Law Firm, Daytona Beach, FL, for Petitioner.
Robin F. Lotane, General Counsel and Heather Rose Cramer, Assistant General Counsel, Department of Highway Safety and Motor Vehicles, Lake Worth, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fifth District Court of Appeal in Department of Highway Safety and Motor Vehicles v. Luttrell, 983 So.2d 1215 (Fla. 5th DCA), review granted, 1 So.3d 172 (Fla.2008) (table), based on express and direct conflict with the decision of this Court in Brannen v. State, 94 Fla. 656, 114 So. 429 (1927). See art. V, § 3(b)(3), Fla. Const. After further, full consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.